The Chancellor.
The motion to dissolve the injunc-tion is founded upon the matter contained in the answer.
The defendant sets up two grounds of right to navigate; with steam boats between the city of New- York and Halsted’s Point, within the township of Elizabethtown, in New-Jersey: (I) A license to carry on the coasting trade, granted under the laws of the United States, and (2) a license under the representatives of Livingston and Fulton.
1. The act of Congress (passed ISth of February, 1793, ch. 8.) referred -to in the answer, provides for the enrolling and licensing ships and vessels to be employed in the coasting trade and fisheries. Without being enrolled and licenséd, they are not entitled to the privileges of American vessels, but must pay the same fees and tonnage as foreign vessels, and if they have on board articles of foreign growth or. manufacture, or distilled spirits, they are liable to forfeiture.' I do not perceive that this act confers any "right incompatible with an exclusive right in Livingston and Fulton, to .navigate steam boats upon the waters of this state; the right of the Legislature to pass the laws mentioned in the pleadings is not attempted to be made a question of in this place, and upon this occasion. That right has been settled (as far as the Courts of this state can settle it) by the decision of the Court Of Errors, in Livingston v. Van Ingen; (9 Johnson, 507.) *157and if those laws are to be deemed, in the first instance, and per se, valid and constitutional, and as conferring valid legal rights, a coasting license cannot surely have any effect in controlling their operation. The act of Congress referred to, never meant to determine the right of property, or the use or enjoyment of it, under the laws of the states. Any person, in the assumed character of owner, may obtain the enrolment and license required ; but it will still remain for the laws and courts of the several states to determine the right and title of such assumed owner, or of some other person, to navigate the vessel. The license only gives to the vessel an American character, while the right of the individual procuring the license to use the vessel, as against another individual setting up a distinct and exclusive right, remains precisely as it did before. It is neither enlarged nor diminished by means of the license; the act of the collector does not decide the right of property. He has no jurisdiction over such a question. Nor do I think it would alter the case, in respect to the force and effect of the laws before us, if the license of the collector was evidence of property. However unquestionable the right and title to a specific chattel may be, and from whatever source that title may he derived, the use and employment of it must, as a general rale, be subject to the laws and regulations of the state. If an individual be, for instance, in possession of any duly patented vehicle, or machine, or vessel, or medicine, or book, must not such property be held, used, and enjoyed, subject to the general laws of the land, such as laws establishing turnpike roads and toll bridges, or the exclusive, right to a ferry, or laws for preventing and removing nuisances? Must it not be subject to all other regulations touching the use and employment of property, which the Legislature of the state may deem just and expedient? It appears to me that these questions must be answered in the affirmative. The only limitation upon such a general discretion and power of control, is the occurrence, of the case *158whén the exercise of it would impede or defeat the operation of some lawful measure, or-be absolutely repugnant to some constitutional law of the Union. When laws become repugnant to each other, the- supreme or paramount law must and will prevail. There can be no doubt of the fitness and necessity of this result, in every mind that entertains a. just sense of its- duty and loyalty. Suppose there was a provision in the act of Congress, that all vessels duly licensed, should be at liberty to navigate, for the purpose of trade and commerce, over all the navigable bays, harbours, rivers,, and lakes within the several states, any law of the states, creating particular privileges as to any particular class of vessels, to the contrary notwithstanding the only question-that could arise in such a case, would be, whether the law was constitutional. If that was to be granted or decided in favour of the validity of the law, it would certainly, in all Courts and places, overrule and set aside the state grant.. But, at present, we have no such case, and there is no ground to infer any such supremacy or intention, from, the act regulating the coasting trade. There is no collision between the act of Congress and the acts of this state, creating the steam boat monopoly'. The one requires all vessels to be. licensed, to entitle them to the privileges of American vessels, and the others confer on particular individuals, the exclusive right to navigate steam boats, without, however, in-, terfering with, or questioning the requisititions of the license. The license is admitted to be as essential to these boats as to any others. The only question is, who is entitled to take and enjoy the license ? The suggestion that the laws of the two Governments ■ are repugnant to each other upon this-point, appears to be new, and without any foundation. The acts granting exclusive privileges to Livingston and Fulton, were all passed subsequent to the act of Congress; and it must have struck every one, at the time, to have been perfectly idle to pass such laws, conferring such privileges, if a coasting license, which was to be obtained as a matter of *159course, and with as much facility as the flag of the United States could be procured and hoisted, was sufficient to interpose and annihilate the force and authority of those laws. If the state laws were not absolutely null and void from the beginning, they require a greater power than a simple coasting license, to disarm them. We must be permitted to require, at least, the presence and clear manifestation of some constitutional law, or some judicial decision of the supreme power of the Union, acting upon those laws, in direct collision and conflict, before we can retire from the support and defence of them. We must be satisfied that

Neplunus muros, tpagnoque emola iridenli Fun/lamenta qiialit.

2. If the defendant has any right to navigate his steam boats upon the waters of the state, he must have derived it under the representatives of Livingston and Fulton. But the grant he sets up was subsequent to the deed from L. and F. to John R. Livingston, under whom the plaintiff holds his title; and if the pretensions of the plaintiff under that deed are well founded, the defendant fails in his defence.
The deed to John R. Livingston, conveys “ all the right which L. and F. possessed, exclusively to navigate with steam boats from the city of New- York, south of the state, prison to Staten Island, Elizabethtoivn Point, Perth and South Amboy, and the river Rariton up to New-Brunswick.” The defendant says, that Halsted’s Point (between which and the city of New-York, his boats navigate) is “ within the township of Elizabethtown, but separated from Elizabeth-town Point, by a large and navigable creek.” “ That his wharf, at Halsted's Point, is within a short distance of Elizabethtown Point,” and yet he denies that he is sailing within the limits of the grant to J. R. L. Whoever is acquainted with the position of the land and waters at and adjoining *160Elizabethtown Point, or will cast his eye upon a map of that country, will at once perceive, that upon the defendant’s construction of the deed of J. R. L., the grant to him was vain and illusory, as a beneficial exclusive privilege. If L, and F., notwithstanding that deed, retained in themselves the right to run steam boats to and from Elizabethtown and New-Yorl;, by starting from the opposite side of the small creek that runs, a.1 Elizabethtown Point, into the bay or sound," the right in J. R- L, was, in effect, no longer exclusive, but common. This is certainly not the sound construction of the deed, which gave him the right to navigate exclusively within its prescribed limits. It is to be so construed as to have value and effect, as an exclusive right. For this purpose, Elizabethtown Point must be considered as including the whole shore or navigable part of Elizabethtown ; and this appears to be the clear and necessary interpretation of the grant, when we take into consideration the situation of the ground and waters, and the nature and object of the grant. Any narrower construction in favour of the grantors would render the deed a fraud upon the grantee. It would be like granting an exclusive right of ferriage between two given points, and then setting up a rival ferry within a few rods of those very points, and within the same course and line of travel. The common law contained principles applicable to this very case, dictated by a sounder judgment and a more enlightened morality. If one had a ferry by prescription, and another erected a ferry so near it as to draw away its custom, it was a nuisance, for which the inT jured party had his remedy by action. (Bro. action sur le case, pl. 57. tit. Nuisance, pl. 12. 2 Roll. Abr. 140. pl. 20 3 Black. Com. 219.) The same law and remedy were applied to the case of a fair or market, in which an individual had a freehold interest, if another fair or market was erects ed, and used, within its vicinity. (F. N. B. 184. and notes, 2 Roll. Abr. 140. pl. 1, 2, 3. Yard v. Ford, 2 Saund. 172.) The same rule applies, in its spirit and substance, to-*161all exclusive grants and monopolies. The grant must be so construed as to give it due effect, by excluding all contiguous and injurious competition.
The grant of an exclusive right to run steam boats between New-York and Elizabethtown Point, was intended to comprehend the entire benefit of all the travelling, and passengers going to and from Elizabethtown and New-York. It meant to embrace the whole stream of intercourse between these two places, and Elizabethtown Point was used for the landing place of the town. No other landing place occurred to the parties, or it, doubtless, would have been inserted. The intention of the instrument is clear and palpable. It „ is to be deduced from the general description, and the nature of the grant as an exclusive privilege, and the particular locality of the land and waters in question. Any other construction is unreasonable, and incompatible with the object of the grant, and with the principles of the common law applicable to the case. An exclusive right to navigate with steam boats between the city of New-York and Elizabethtown Point, includes in it the use of the waters on the usual passage between those termini, in exclusion of the use of those waters on such a passage or route, by any other steam boat. It is like the grant of an exclusive right of way, and no stranger has a right to use it. (Finch's Law, 31.)
In the subsequent grant from J. R. L. to the plaintiff, the existence of his right under the deed of 1808, to the entire navigation between New-York and Elizabethtown, as well as Elizabethtown Point, was assumed. It was also provided, that an exclusive grant to navigate to the latter place, should exclude any interfering navigation to the other. There was an interval of seven years between the deed of 1808 and this latter deed, in all which time we are led to infer that J. R. L. had enjoyed the exclusive right under his deed, to the extent now set up by the plaintiff, and *162that both parties to the deed of 1808 had given it that practical construction. But if the deed of 1808 was liable to doubt and difficulty upon this point, the sense of the parties was more explicitly declared in the deed of the 29th of December, 1815, which was also prior to any deed under which the defendant sets up a right. This last deed was from the representatives of L. and F. to the plaintiff, and T. M. ; it was a covenant with them to release and confirm to the owners of any steam boat owned and run on the Hudson river, or on the sound between New-Yorlc and Long Island, or between New-Yorlc and Elizabethtown Point, or Elizabethtown, to the whole extent of the township, all the right and title which they then held. The plaintiff was, at the time, owner of a steam boat running between Elizabeth-town Point and New-Yorlc, and there was then no other subsisting grant under L. and F., relative to a navigation between New-Yorlc and Elizabethtown, or any part of it, but the one to J. R. L. The covenant to release and confirm, in respect to those waters, applied to that grant, and to none other; and when the representatives of L. and F. speak of running between “ New-Yorlc and Elizabethtown Point, or Elizabethtown, to the whole extent of the township,” they give a construction to the former deed, and recognize a right ou; of them, to the reasonable and just extent which the grant imported. They must have considered the right under J. R. L. in that broad extent, as then subsisting and held, or they would not have used such pointed •and strong description, when speaking of that right. The expression was evidently intended to be declaratory of the meaning and operation of the former deed. The words •have no sense, or meaning, or application, in any other view; and neither the representatives of L. and F., nor those claiming under them, can now be permitted to put a narrower construction upon their former grant, and especially a construction injurious, if not repugnant to its end and design, as the grant of an exclusive privilege. *163It is, however, an act of justice to those representatives, to observe, that no subsequent attempt appears on their part, to defeat or impair the right previously granted.
The defendant sets up a right to navigate steam boats between Elizabethtown and Hoisted,’s Point and New-York, derived under the deed from the representatives of L. and F. of the 14th of September, 1816, to Daniel D. Tompkins and Adam and Noah Brown. The extent of this grant is partly described in the defendant’s answer, and partly given by a reference to the deed. It was “ the right of navigating, for all purposes whatsoever, steam boats upon, over, and across the waters of the bay of New- York, Staten Island sound, the outward harbour, including Prince’s and Graves-end bays, a part of the Atlantic shore, and Jamaica bay, &c. And, also, the right to stop and land passengers, and discharge cargoes, at the city of New-Y'ork, and the sole and exclusive right of navigating with steam boats to and from the city of New-York, to and from Shrewsbury bay and rivers in the state of New-Jersey, Sandy Hook, Spermaceti Cove, and the shores and waters adjacent thereto, lying within, and to the southward of Sandy Hook, Fort Diamond, and the shores of Long Island, from Denise’s heights inclusive, southerly along Gravesend bay, 8zc. And the sole and exclusive right of touching at any point, on the easterly and southerly side of Staten Island, and any point or place on the said shores, at which the parties of the first part may now stop or touch, consistently with the rights heretofore granted.” This died was not intended to interfere with the former, grant to J. R. L, and the only part of it that looks like an interference, is in the expression Staten Island sound. But we find, afterwards, in the deed, that expression explained by the liberty givqn (though very cautiously, and at the risk of the grantees) to stop and touch at any part on the easterly and southerly side of Staten Island. There is no liberty to stop or touch, or deliver or receive passengers or freight, at any port or place in Staten. *164Island sound There is no privilege granted to navigate between New-York and Elizabethtown, or to touch, or receive, or land passengers; and every assumption of such right, as derived from and under that deed, is manifestly groundless. If any right be given to navigate on the route to that place from New-York, it is only a water passage through Staten Island sound; and every act in carrying passengers, as between New-York and Elizabethtown, under colour of that deed, is a trespass upqn the rights of the grantors, or their lawful assignees.
If the grantees in that deed had no such right, they had none to impart to others, and it becomes unnecessary to examine into the legal import and operation of the subsequent deeds from those grantees to the defendant;
There was an objection raised in the answer, to the not making of Thomas Morris a party, because his name is mentioned in the deed of the 29th of December, 1815. But as it is no where averred, nor does it appear, that Mr. Morris was the owner of any boat to which the covenant in that deed applied, he had no interest in this cause, and there was no need to make him a party.
Every branch of the right and title set up in the answer, as matter of defence, appearing to be without support or solidity, the motion to dissolve the injunction is, consequently, denied. As the injunction was, however, granted before the decision on the 3d of May last, in the cause of Livingston v. Ogden and Gibbons* it might, perhaps, be more extensive than the doctrine laid down in that decision would warrant. I shall, therefore, so modifiy or explain the operation of the injunction, as to confine it to the whole of the waters in the bay of New-York, on the passage or route between the city of New-York and Elizabethtown Point or Elizabethtown, or any part thereof, and not apply it to the waters of the Sound that lie between Staten Island and the state of New-Jersey, so long as the boats of the defend*165ant do not leave the Sound, on their passage to the city of New-York.
Order accordingly, (a)

 Ante. p. 48


 On appeal, this decretal order was unanimously affirmed, by the Court for the Correction of Errors, April 27th, 1820. Vide 17 Johns. Rep. 488—510. S.C.